   Case 19-42427            Doc 74    Filed 01/16/20 Entered 01/16/20 16:40:56               Desc Main
                                        Document     Page 1 of 3


                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

                                                       §
                                                             Case No. 19-42427
IN RE:                                                 §
                                                       §
                                                             Chapter 11
PRO SOUTH, INC.,                                       §
                                                       §
                            Debtor.                    §
                                                       §
                                                       §     Date of Hearing/Nature:
                                                       §     January 21, 2020
                                                       §
                                                       §     Debtor’s Emergency Motion for Use of Cash
                                                       §     Collateral [Dkt. 10]
                                                       §

                          REGIONS BANK’S WITNESS AND EXHIBIT LIST

                                                 WITNESS

           At the hearings, Regions Bank may call the following persons to testify as witnesses:

           1.        Any witness designated by any other party.

                                                 EXHIBITS

           At the hearing, Regions Bank may present one or more of the following exhibits:

   Ex.                    DESCRIPTION OF EXHIBIT                          Offered     Objection      Admitted
    A.          First Notice of Default pursuant to Second Interim
                Order on Motion the Use of Cash Collateral
                Pursuant to Sections 105, 361, 362, and 363 of the
                Bankruptcy Code and Federal Rule of Bankruptcy
                Procedure 4001(b) [Doc. No. 39] dated November
                15, 2019
      B.        Second Notice of Default pursuant to Second Interim
                Order on Motion the Use of Cash Collateral
                Pursuant to Sections 105, 361, 362, and 363 of the
                Bankruptcy Code and Federal Rule of Bankruptcy
                Procedure 4001(b) [Doc. No. 39] dated December 2,
                2019
      C.        Notice of Default pursuant to Settlement Agreement,
                dated December 12, 2019
      D.        Debtor’s Monthly Operating Report for Filing Period
                September 2019 [Doc. No. 57]


REGIONS EXHIBIT AND WITNESS LIST
42832127 v1
   Case 19-42427          Doc 74     Filed 01/16/20 Entered 01/16/20 16:40:56              Desc Main
                                       Document     Page 2 of 3



   Ex.                   DESCRIPTION OF EXHIBIT                          Offered    Objection      Admitted
    E.        Debtor’s Monthly Operating Report for Filing Period
              October 2019 [Doc. No. 60]
      F.      Debtor’s Amended Monthly Operating Report for
              Filing Period October 2019 [Doc. No. 69]
      G.      Debtor’s Monthly Operating Report for Filing Period
              November 2019 [Doc. No. 70]
      H.      Emailed from Rod Kagy to Regions dated January 15,
              2020
      I.      13-Week Cash Flow Projections Emailed to Regions
              by Rod Kagy on January 15, 2020
      J.      Any exhibit identified by any other party

           Regions Bank reserves the right to call or to introduce one or more, or none, of the witnesses

and exhibits listed above, and reserves the right to call additional witnesses and introduce additional

exhibits in rebuttal. Regions Bank further reserves the right to supplement this list prior to the hearing.

Dated: January 16, 2020
                                                         Respectfully submitted,

                                                         /s/ George H. Barber
                                                         Kenneth C. Johnston
                                                         State Bar No. 00792608
                                                         Email: kjohnston@johnstonpratt.com
                                                         George H. Barber
                                                         State Bar No. 01705650
                                                         Email: gbarber@johnstonpratt.com
                                                         JOHNSTON PRATT PLLC
                                                         1717 Main Street, Suite 3000
                                                         Dallas, Texas 75201
                                                         214-974-8000 – Telephone
                                                         214-474-1750 – Facsimile

                                                         Joe A. Joseph (Admitted Pro Hac Vice)
                                                         OF COUNSEL
                                                         Alabama State Bar No. ASB-2964-J50J
                                                         Email: jjoseph@burr.com
                                                         BURR & FORMAN LLP
                                                         3400 Wells Fargo Tower
                                                         420 North 20th Street
                                                         Birmingham, Alabama 35203
                                                         205-251-3000 – Telephone
                                                         205-458-5100 – Facsimile

                                                         ATTORNEYS FOR REGIONS BANK


                                                     2
42832127 v1
   Case 19-42427        Doc 74    Filed 01/16/20 Entered 01/16/20 16:40:56            Desc Main
                                    Document     Page 3 of 3


                                  CERTIFICATE OF SERVICE

       This is to certify that on January 16, 2020, a true and correct copy of the foregoing pleading
was served, (1) by ECF service on all entities receiving ECF service and (2) by email to counsel for
the debtors and the Office of the United States Trustee at the email address stated below.

          Joyce W. Lindauer on behalf of Debtor Pro South, Inc.
          joyce@joycelindauer.com
          dian@joycelindauer.com;gina@joycelindauer.com
          ecfnotices@joycelindauer.com


          US Trustee
          USTPRegion06.TY.ECF@USDOJ.GOV




                                                  3
42832127 v1
